Citation Nr: 1208701	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  09-06 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:  Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to May 1973.  The Veteran died in August 2006.  The appellant is the Veteran's widow.

The Board finds that this matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that there have been somewhat inconsistent and unclear representations from the RO as to the procedural history of this appeal.  The issue of entitlement to service connection for the cause of the Veteran's death was originally denied in a December 2006 RO rating decision; that denial was mailed to the appellant in January 2007.  Within a year of that denial, the appellant submitted a substantial number of documents, treatise medical evidence, and written contentions concerning the Veteran's military service and the alleged causes of his death, including a June 2007 letter accompanying a package of documents.  The appellant's submissions introduced new contentions including, for example, statements regarding the possibility of in-service blood transfusions possibly pertinent to the etiology of the hepatitis C diagnosis on the Veteran's death certificate, and identifying the location of a medical facility where she contends the Veteran may have received such a transfusion during service.

As set forth in 38 C.F.R. § 3.156(b), when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, if a claimant merely states that he/she wishes to reopen the claim before the appeal period ends, but does not submit new and material evidence with that request, then his/her statement will be accepted as a new claim and not as new and material evidence relating to the original claim.  See Voracek v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).  Upon application of 38 C.F.R. § 3.156(b), the Board finds that such a submission potentially kept the December 2006 rating decision from becoming final.  See Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

In this case, although the RO at one point addressed this matter as a petition to reopen a prior final decision in some correspondence to the appellant and in the April 2008 letter that constituted a new denial of the claim, the RO's statement of the case and supplemental statement of the case address this appeal on the merits without any explanation of having found new and material evidence sufficient to reopen a prior final denial.  It appears, then, that the RO may have concluded that new and material evidence was added to the record without discussing such a determination in its adjudicative documents.  There would otherwise be no apparent basis for the RO reviewing the merits of the claim of entitlement to service connection for the cause of the Veteran's death.  Although a small proportion of the new evidence submitted in this case was submitted more than a year after the January 2007 mailing of the prior denial, the vast majority of the pertinent material the appellant has submitted since the original denial was submitted during the one year appeal period following that decision.  The Board finds that the most reasonable construction of the procedural history of this appeal at this time is to consider that the RO accepted the appellant's submissions during 2007 as presenting sufficiently new and material evidence to constitute continuation of the pending original adjudication of this issue, and that no prior denial of the appellant's claim was considered final.  The Board will leave this deemed RO construction of the procedural history undisturbed.

The Board seeks to have its appellate review avoid the unnecessary confusion and surprise to the appellant that would likely result from now construing this issue as a petition to reopen a prior final denial after the RO's statement of the case essentially represented that the issue was simply on appeal on its merits.  The Board finds that the most reasonable action at this time, and the action most consistent with VA's communications to the appellant thus far, is to accept that this appeal arises from the original adjudication of the appellant's claim that resulted in both the December 2006 RO denial as well as the April 2008 denial letter.  In this regard, this is also the construction of the procedural history most favorable to the appellant.

Thus, the Board finds that the RO's April 2008 rating decision was formally an extension of the same adjudication as the December 2006 RO denial.  Therefore, the Board finds that this issue does not involve a petition to reopen an issue subject to a prior final denial, as there is no prior final denial of this issue in this case.

A timely notice of disagreement was received in August 2008, a statement of the case was issued in December 2008, and a substantive appeal was received in February 2009.

Briefly, the Board notes that in alternative to the construction of the procedural history of this appeal discussed above, one of the appellant's written statements dated in June 2007could reasonably be liberally construed as a notice of disagreement with the denial of service connection for the cause of the Veteran's death.  Viewing the June 2007 statement as a timely notice of disagreement would have substantially the same result as the procedural history discussed above, as this appeal would arise from the original December 2006 denial.

The Board notes that the appellant originally requested an opportunity to testify at a  Board hearing in her February 2009 substantive appeal.  However, the appellant expressly withdrew this request, through her appointed representative, in a written statement submitted in March 2011.

It reasonably appears that the appellant has raised a contention that the Veteran's death is compensable under the provisions of 38 U.S.C.A. § 1151.  The issue of entitlement to compensation for the Veteran's death under the provisions of 38 U.S.C.A. § 1151, is hereby referred to the RO/AMC for appropriate action.

Finally, the Board finds that the issue of entitlement to compensation for the Veteran's death under the provisions of 38 U.S.C.A. § 1151 is not inextricably intertwined with the service connection claim currently on appeal.  Although the ultimate benefits sought are the same (dependency and indemnity compensation, or "DIC"), the factual and legal determinations involved are entirely different.  Therefore, the Board may proceed with final appellate review of the service connection issue at this time without interfering with any other pending claim.


FINDINGS OF FACT

1.  The Veteran died in August 2006; the immediate cause of the Veteran's death was primary hepatoma due to hepatitis C and cirrhosis.

2.  At the time of his death, service connection was in effect for no disabilities.

3.  The disabilities that caused the Veteran's death were not manifested during the Veteran's military service or for many years thereafter, nor were any of them otherwise related to the Veteran's service, including any alleged herbicide exposure.


CONCLUSION OF LAW

The Veteran's death was not caused by, or substantially or materially contributed to by, a disability incurred in or aggravated by his active duty service.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by letter in October 2006.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.

The notification, together with further notice provided in March 2010 (documented in Virtual VA) complied with Hupp v. Nicholson, 21 Vet. App. 342 (2006), notifying her of the requirements of a claim for dependency and indemnity compensation (DIC).  In any event, the contentions of the appellant and her qualified representative have made their actual knowledge of these requirements apparent.

The appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the appellant has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Duty to Assist

VA has obtained service and private treatment records, has obtained information from the National Personnel Records Center (NPRC), and has assisted the appellant in obtaining evidence.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file.

The Board notes that the appellant's June 2007 statement requested that VA obtain additional records from medical facilities in Vietnam.  However, the appellant's request did not specify any dates and, indeed, the appellant does not assert that she knows of any specific dates or events involving the Veteran and his alleged service in Vietnam.  The appellant's assertion is that she believes the Veteran had undocumented time in Vietnam during his service and that he may have been treated at Da Nang Air Base and U.S. Army Hospital in Saigon at some point during his several months of overseas service.  The Board finds that this is not a request to obtain identified records, but rather a request to broadly search records not known to be associated with the Veteran in the speculative hope that information pertaining to the Veteran may be encountered.  The appellant has not reasonably identified any known outstanding service records or specific in-service event pertinent to the Veteran for VA to attempt to obtain.  Generally, the duty to assist is also not "a license for a 'fishing expedition' to determine if there might be some unspecified information which could possible support a claim."  Canlas v. Nicholson, 21 Vet. App. 312, 317 (2007) (quoting Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992)).

The appellant has also asked for additional review of pertinent unit records in search of an indication that the Veteran may have been assigned to duty in Vietnam during his service.  However, the Board notes that the RO has already requested and received a certification from the NPRC that the Veteran's official service department records show no service in Vietnam, VA has obtained the pertinent service records, and in any event there is no indication that any further research of unit records would serve any useful purpose in this appeal.  The Board emphasizes, as discussed in more detail below, that even assuming for the sake of the appellant's argument that the Veteran served in Vietnam and was exposed to herbicide agents, the Board must nevertheless deny the service connection claim on appeal.  The evidence of record appears to document the details of the Veteran's military service, and there is no competent credible indication of record suggesting that broad research of unit records could reveal any information specific to the Veteran or of a nature that could support finding in-service incurrence of liver disability in this case.

The Board finds that VA has complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

A VA medical nexus opinion is not required in order to make a final adjudication.  McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that in disability compensation (service connection) claims, VA must provide a medical examination [for a nexus opinion, as applicable] when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Simply stated, the standards set forth in McLendon are not met in this case.

Initially, the evidence does not establish that the Veteran suffered 'an event, injury or disease in service,' with regard to any disability shown to be associated with the cause of his death, so it is not necessary to obtain a VA medical opinion with regard to etiology.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As discussed below, the evidence indicates that the cause of the Veteran's death was attributed to liver disease diagnoses.  No credible competent evidence suggests that the Veteran experienced any in-service problems pertinent to the liver diseases associated with his death more than 33 years after service (with the earliest pertinent diagnosis coming approximately 20 years after service), and no competent medical evidence raises any theory relating the cause of the Veteran's death to any event or symptoms occurring during service, including any hypothetical exposure to herbicide agents.  Moreover, given the absence of any credible competent evidence, including lay testimony, indicating pertinent post-service liver disability until many years after service, any current opinion provided at this point would be no more than speculative.  See 38 C.F.R. § 3.102 (2007) (a finding of service connection may not be based on a resort to speculation or even remote possibility).

In this case, the Board finds that a VA medical opinion is not necessary with regard to the questions of etiology in this case.  The service treatment records do not reflect any findings of liver disability (the shown cause of the Veteran's death) or pertinent symptoms.  Neither is there any competent credible evidence of any event during service presenting a risk for incurrence of liver disease such as hepatitis.  Because the evidence does not establish that the Veteran suffered 'an event, injury or disease in service' as it relates to the claim of entitlement to service connection for the cause of death, it is not necessary to obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Absent such evidence, the Board finds it unnecessary to remand this case to ask a medical expert to review the record because any examination report or medical opinion could not provide competent evidence of manifestation of cardiac symptoms in service.

Additionally, the Board notes that there is no evidence of record presenting any medical basis or otherwise specifying any theory for linking the cause of the Veteran's death to any pathology other than the liver diagnoses indicated on the official certificate of death.  There is no probative indication that the cause of the Veteran's death may be associated with the Veteran's service in any other manner. The Board finds that the evidence of record does not meet the McLendon criteria that would require a remand to ask a medical expert to review the record and offer etiology opinions.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.


Laws and Regulations

In a claim of service connection for the cause of the Veteran's death, evidence must be presented that links the fatal disease to a period of military service or to an already service-connected disability.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.312.  Evidence must be presented showing that a service-connected disability is either the principal or contributory cause of death.  A service-connected disability is the principal cause of death when that disability, either singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death must be causally connected to death and must have substantially or materially contributed to death; combined to cause death; or aided or lent assistance to the production of death.  38 C.F.R. § 3.312.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Applicable law also provides that a veteran who, during active service, served during a certain time period in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during service.  38 U.S.C.A. § 1116 ; See also Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  Regulations further provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; Type II diabetes mellitus; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).

Note 1: The term 'soft-tissue sarcoma' includes the following: adult fibrosarcoma; dermatofibrosarcoma protuberans; malignant fibrous histiocytoma; liposarcoma; leiomyosarcoma; epithelioid leiomyosarcoma (malignant leiomyoblastoma); rhabdomyosarcoma; ectomesenchymoma; angiosarcoma (hemangiosarcoma and lymphangiosarcoma); proliferating (systemic) angioendotheliomatosis; malignant glomus tumor; malignant hemangiopericytoma; synovial sarcoma (malignant synovioma); malignant giant cell tumor of tendon sheath; malignant schwannoma including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas; malignant mesenchymoma; malignant granular cell tumor; alveolar soft part sarcoma; epithelioid sarcoma; clear cell sarcoma of tendons and aponeuroses; extraskeletal Ewing's sarcoma; congenital and infantile fibrosarcoma; and malignant ganglioneuroma.

Note 2: For purposes of this section, the term acute and subacute peripheral neuropathy means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.

Note 3: For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  38 C.F.R. § 3.309(e) .

Effective August 31, 2010, VA had amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of diseases associated with exposure to certain herbicide agents.  Diseases Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 53202 (Aug. 31, 2010)(codified at 38 C.F.R. pt. 3).  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  In accordance with the aforementioned final rule, the Board has incorporated the amendment to 38 C.F.R. § 3.309(e) above.

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202.  The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: 'for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease.'  The intended effect of this amendment was to establish presumptive service connection for these diseases based on herbicide exposure.  In accordance with the aforementioned final rule, the Board has incorporated the amendment to 38 C.F.R. § 3.309(e) above.

In July 2009, the National Academy of Sciences (NAS) issued 'Veterans and Agent Orange: Update 2008' (Update 2008).  A determination was made by the Secretary, based upon Update 2008 and prior NAS reports, that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for the following health outcomes: hypertension; cancers of the oral cavity (including lips and tongue), pharynx (including tonsils), or nasal cavity (including ears and sinuses); cancers of the pleura, mediastinum, and other unspecified sites within the respiratory system and intrathoracic organs; esophageal cancer; stomach cancer; colorectal cancer (including small intestine and anus); hepatobiliary cancers (liver, gallbladder and bile ducts); pancreatic cancer; bone and joint cancer; melanoma; non-melanoma skin cancer (basal cell and squamous cell); breast cancer; cancers of reproductive organs (cervix, uterus, ovary, testes, and penis; excluding prostate); urinary bladder cancer; renal cancer (kidney and renal pelvis); cancers of brain and nervous system (including eye); endocrine cancers (thyroid, thymus, and other endocrine organs); leukemia (other than all chronic B-cell leukemias including chronic lymphocytic leukemia and hairy cell leukemia); cancers at other and unspecified sites; neurobehavioral disorders (cognitive and neuropsychiatric); movement disorders (including amyotrophic lateral sclerosis, but excluding Parkinson's disease); chronic peripheral nervous system disorders; respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung); gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers); immune system disorders (immune suppression, allergy, and autoimmunity); circulatory disorders (other than ischemic heart disease); endometriosis; effects on thyroid homeostasis; and certain reproductive effects, i.e., infertility, spontaneous abortion, neonatal or infant death and stillbirth in offspring of exposed people, low birth weight in offspring of exposed people, birth defects (other than spina bifida) in offspring of exposed people, childhood cancer (including acute myelogenous leukemia) in offspring of exposed people.  75 Fed. Reg. 81332 (December 27, 2010).

The notice generally states information only with respect to significant additional studies that were first reviewed by NAS in its Update 2008.  Studies referenced in VA's prior Federal Register notices (following earlier NAS reports) are not discussed again.  See 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996); 64 Fed. Reg. 59232 (Nov. 2, 1999); 66 Fed. Reg. 2376 (Jan. 11, 2001); 67 Fed. Reg. 42600 (June 4, 2002); 68 Fed. Reg. 27630 (May 30, 2003); 72 Fed. Reg. 32395 (June 12, 2007); 75 Fed. Reg. 32540 (June 8, 2010).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Analysis

As noted above, the Veteran died in August 2006, and his death certificate lists the immediate cause of death as primary hepatoma due to hepatitis C and cirrhosis.  At the time of his death, service connection was not in effect for primary hepatoma, hepatitis C, cirrhosis, or any liver disease.  Service connection was not in effect for any disability at the time of the Veteran's death.

The appellant does not contend that any disability beyond what was indicated on the death certificate was a cause of the Veteran's death.  The appellant's claim is clearly focused upon the contention that the Veteran's terminal liver disease was due to the Veteran's military service.

Herbicide Contentions

The Board acknowledges that the appellant's main contention is that the Veteran had his terminal liver diseases as a result of Agent Orange exposure in Vietnam.  The Board notes, however, that even though the appellant is not seeking service connection on a direct basis, all theories of entitlement--direct and secondary--must be considered.  See Hodge v. West, 155 F.3d 1356, 1362-1363 (Fed. Cir. 1998) (noting that Congress expects the VA 'to fully and sympathetically develop the veteran's claim to its optimum before deciding it on the merits').

First, the appellant asserts that the liver disease that caused the Veteran's death was related to herbicide exposure in Vietnam.  While the appellant is competent to report the symptoms exhibited by the Veteran when he was alive, she is not competent to provide a nexus opinion regarding the aforementioned disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board notes, as discussed in more detail below, that the weight of the evidence in this case is against finding that the Veteran had any military service in the Republic of Vietnam.  The Board also briefly observes that the evidence in this case does not support finding that the Veteran was otherwise exposed to pertinent herbicide agents during service.  However, the question of whether the Veteran was exposed to herbicides is not a critical basis of the Board's finding that this appeal must be denied.  Rather, the Board finds that even assuming, en arguendo, that the Veteran was exposed to pertinent herbicide agents in some manner during his active duty service, this appeal must nevertheless be denied because the evidence presents no basis for finding that any cause of the Veteran's death could be related to any hypothetical exposure to herbicide agents.

The Board notes that the cause of the Veteran's death would not be entitled to any presumption of service-connection even if the Veteran had been exposed to herbicides, and there is no competent evidence otherwise indicating that the Veteran's death would have been caused by any purported herbicide agent exposure.  The cause of the Veteran's death did not include any of the enumerated disabilities listed under 38 C.F.R. § 3.309(e).  Hepatoma, hepatitis, and cirrhosis of the liver are not among the conditions listed at 38 C.F.R. § 3.309(e), for which service connection may be presumed based on herbicide exposure.  No physician has provided direct evidence through a finding or opinion linking the Veteran's liver disease to any hypothetical herbicide exposure.

The Board notes that the Secretary has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 68 Fed. Reg. 27,630-41 (May 20, 2003).  In fact, hepatobiliary cancers (liver, gallbladder and bile ducts) as well as digestive disorders (changes in liver enzymes, lipid abnormalities, and ulcers) have been expressly identified as not being included in the presumption for exposure to herbicides.  For these reasons, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable with respect to these issues.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Additionally, the Board finds that there is no basis for awarding service connection for liver disease on a direct basis even with consideration of any alleged hypothetical herbicide agent exposure during service.  The Board acknowledges the appellant's contentions, but the determinative question is clearly medical in nature and must be addressed by medical personnel.  There has been no competent evidence presented, in any medical opinion or otherwise, indicating that the Veteran's liver disease may have been etiologically linked to any hypothetical exposure to herbicide agents.

The Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Here, however, the appellant's statements lack competence to determine that the cause of the Veteran's death was a disease potentially related to hypothetical exposure to herbicide agents.  There is absolutely no competent medical evidence in this case to indicate even the possibility that any diagnosis that caused the Veteran's death may have potentially been etiologically linked to hypothetical herbicide exposure.

Assuming, only for the sake of argument, that the Veteran did have service in Vietnam and/or exposure to herbicide agents during service, the Secretary has made a finding that there is no positive association between exposure to herbicides and any manner of the liver disease constituting the cause of the Veteran's death in this case.  Thus, entitlement to service connection for the cause of the Veteran's death is not warranted under the presumption for herbicide exposure.  As discussed earlier, there is otherwise no competent evidence suggesting any causal relationship to any hypothetical exposure during service.  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Therefore, the Board will not direct any further discussion or development to address the question of whether the Veteran may have been exposed to herbicides during service; the Board focuses this decision's discussion upon the findings that are actually decisive to this appeal.  


Entitlement to Service Connection On Any Basis Other Than As Due to Exposure to Herbicides

The Board further finds that service connection is not warranted for the cause of the Veteran's death on any basis.

Service treatment records are silent with respect to any findings of liver disease and there is no evidence of liver disease within one year of service.  The Veteran was first diagnosed with liver disease in 1993, approximately 20 years after discharge from active duty service.

The Veteran's service treatment records do not show any treatment or diagnosis of liver disease.  Further, the Veteran's May 1973 service examination at discharge showed that there were no pertinent clinical abnormalities, including with regard to the abdomen and viscera.

The Veteran's service treatment records contain no complaint, finding, history, treatment, or diagnosis of hepatitis C, liver disease, or any symptoms thereof.  

The Board observes that a December 1972 service treatment record shows that the Veteran had complaints of stomach cramps for three days, along with other symptoms, medically assessed as being "flu syndrome."  A March 1973 service treatment record complains of stomach cramps for two weeks, treated with antacids.  The Board once again notes that there were no pertinent clinical abnormalities at the time of the Veteran's May 1973 service separation examination.  Neither episode of stomach cramping is suggested by any evidence to have actually been a manifestation of liver disease, trained medical professionals did not assess such symptoms to implicate liver health, and the two short episodes of stomach symptoms appear to have resolved with no clinical abnormalities noted by the time of separation.  The Board finds that the evidence does not indicate any in-service diagnosis or manifestation of liver disease.

Post-service medical records show, as summarized in a May 2004 VA treatment report, that the Veteran was diagnosed with hepatitis C around the year 1995, and received various treatments for periods following that time.  An August 1994 impairment rating facts report (generally focused upon different matters) prepared for the Texas Workers' Compensation Commission indicates that the Veteran had recently been diagnosed with hepatitis C around that time.  A December 1994 impairment evaluation report indicates that the Veteran's hepatitis C was originally diagnosed through a series of tests in 1993.  The fact that the Veteran's hepatitis C was not diagnosed until 1993 is not in dispute in this case.  It is further undisputed that in the years between the diagnosis of hepatitis C and the Veteran's death, further liver disease manifested, including liver cancer (hepatoma) and cirrhosis.  There is no indication of such findings prior to 1993.

A September 1973 VA examination report, along with other documentation for the Veteran's disability claims at that time, shows no suggestion of pertinent symptom complaints or diagnosis of any liver disability on disability evaluation at that time.

The above evidence suggests no manifestation of hepatitis C during service or for many years after service.  It appears that hepatitis C was first diagnosed 20 years after discharge from service based upon an incidental finding, with no symptomatic chronic liver disease manifesting prior to that time.

The Veteran unsuccessfully claimed entitlement to service connection for hepatitis C during his lifetime (denied in RO rating decisions of March and April 2005).  The RO provided the Veteran with a "Risk Factors for Hepatitis Questionnaire" in January 2005.  The Board takes administrative notice of the fact that there are a number of medically recognized risk factors for hepatitis: transfusion of blood or blood products before 1992; organ transplant before 1992; hemodialysis; tattoos; body piercing; intravenous drug use (due to shared instruments); high-risk sexual activity (risk is relatively low); intranasal cocaine use (due to shared instruments); accidental exposure to blood products in health care workers or combat medic or corpsman by percutaneous (through the skin) exposure or on mucous membrane; and other direct percutaneous exposure to blood such as by acupuncture with non-sterile needles or by the sharing of toothbrushes or shaving razors.

The Veteran did not reply to the January 2005 risk factors questionnaire.  In an October 2004 statement, the Veteran had explained that he believed that his hepatitis C was a consequence of "time spent in Viet Nam ... I worked handling wounded troops, or the result of the air shots given when I entered the military."  The Veteran indicates that this opinion was shared by "the physicians at the Amarillo VAMC," but provides no documentation to support this assertion.  The VA treatment records also do not indicate any such medical opinion from a medical professional.  The Board notes that the U.S. Court of Appeals for Veterans Claims has held that a lay person's statement about what a physician told him, i.e., 'hearsay medical evidence,' cannot constitute the medical evidence, as "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  See Robinette v. Brown, 8 Vet. App. 69 (1995).

With regard to the Veteran's assertions of exposure to risk factors on their own merits, as lay testimony, the Board finds that they do not successfully establish any basis for finding that Veteran's hepatitis C (or broader liver disease) was incurred during service.

As for injections by airgun, VA does not consider injections by airgun as a major risk factor for hepatitis C.  Veterans Benefits Administration (VBA), Director Bulletin, 211B (98- 110) (Nov. 30, 1998); VBA, Fast letter 04-13 (June 29, 2004).  And there is no competent evidence of record that injection by airgun is a major risk factor for hepatitis C.

As for the Veteran's account of exposure to blood while handling wounded troops during service in Vietnam, the Board finds this testimony is not credible.  The Veteran's June 2006 statement described that he and four others had been "picked at random from a group of newly graduated boot camp graduates ... to form an elite unit."  The Veteran states that contrary records indicating that he was a conscientious objector were "altered."  The Veteran describes, in cryptic terms, what appears to be an account of participating in intense combat, with statements such as "We started back with our package to [fire station] Glory when Satan raised its ugly head.  We protected our package at all cost, I feeling it was during our battle with the devil that we were sprayed."  The Veteran then goes on to further assert some manner of conspiracy against him: "(There was a thief among us, not in our ranks) now the VA is dealing with lies such as the lie the Pentagon had the audacity to act as though we don't exist."

The Veteran also states: "Even with the alterations to our DD214 note re-enlistment code 3 P that was our reward."  To the extent that the Veteran intended to direct attention to the re-enlistment code on his DD214, the Board notes that his DD214 does show Reenlistment Code "RE-3p."  The Board takes judicial notice that this reenlistment code merely reflects that the Veteran's discharge was due to physical disability.

In a February 2009 statement, the Veteran's widow contended that the Veteran's prior testimony "was coded and certain terms and words were used to show that he was serious about proving his service in Vietnam...."  However, this statement is not explained in a manner that would permit any further evaluation.  Reviewing the evidence of record as a whole, the Veteran's testimony indicating service in Vietnam and in combat is deemed by the Board to be not credible and not factually supported; his testimony is broadly contradicted by the contemporaneous official service records, and the reliability of the Veteran's statements appear to be compromised by psychiatric dissociative difficulties he experienced during service.

The Veteran's service records indicate that the Veteran's only overseas service was in Okinawa, Japan.  There is no suggestion in the official service records that he performed any duties involving exposure to the blood of wounded troops.  The Veteran asserted, including in his June 2006 written statement, that his service records had been falsified by government or military officials; the Board finds no evidence that this is the case.  The Veteran's widow contends in her February 2009 written statement that the Veteran's service records have been 'sealed' and have not been reviewed in connection with this claim; the Board finds no indication that this is the case either.  All standard procedures concerning the obtaining of service records pertaining to the relevant details of the Veteran's service appear to have been completed and the pertinent service records are in the claims file.  A December 2005 response from the National Personnel Records Center (NPRC) shows that "There is no evidence in this Veteran's file to substantiate any service in the Republic of Vietnam."

The service records contained in the claims-file support a determination that the Veteran did not serve in Vietnam nor is he otherwise shown to have served in a capacity involving exposure to the blood of the wounded.  There is no suggestion in any service records that the Veteran served in combat or as a medic or in a health care assignment.  The evidence contains significant indications that the Veteran's testimony regarding the details of his service were not reliably credible in this case.    

February 1973 service treatment records show that the Veteran experienced an episode of violent behavior that was at one point characterized as appearing to be "an acute schizophrenic break, paranoid type."  A February 1973 psychiatric service treatment record shows that the Veteran had been in Okinawa for one month and had experienced a blackout during which he "started throwing things around the squad bay + stated 'they are trying to kill me.'...  His responses were inappropriate and there was some paranoid thinking."  During the examination, the Veteran reported "that he has used drugs in the past but has had no recent experienced - LSD x 7 (last trip Dec 72 [with] subsequent flashbacks); speed x 7 + marijuana."  The Veteran further reported that "[h]e was assigned to artillery + hates it.  He hates Okinawa. ...  he is against killing + wants c.o. Status."  The examiner's impression was "Probable flashback phenomenon or brief transient dissociative reaction last night."  Further records from this month show that medical professionals "suggested ... that patient not handle weapons or engage in any dangerous assignment because of possible reoccurrence of these [flashback symptoms]."  The Veteran's commanding officer confirmed that the Veteran's assignments "will not place him in any unusual danger, he will not handle weapons, he will not drop from helicopters, he will not repel from walls, etc."

A May 1973 service treatment record appears to show the Veteran again "having violent episode consisting of throw objects ... destroying property ... speaks non-sequiturs,"  The record indicates that the Veteran was "thought to have psychiatric problems."

An April 1973 psychiatric service treatment record shows that the Veteran had been in Okinawa for five months and had applied for conscientious objector status; the examiner noted that the Veteran "often finds himself lost in what appear to be grandiose day dreams."  The record notes that the Veteran "is aware that most of these day dreams are fantasies however he insists that he has the power to control people's minds."  Also, "[h]is command describes him as having a total lack of respect for authority.  He has refused to bear arms and has stated that he'll do anything to get out of the Marine Corps."  The examiner found that the Veteran "sometimes is unable to distinguish his fantasies from reality as he states that he is sure that some people in a foreign country are constantly watching his life on a motion picture screen."

The Veteran was discharged from active duty service in May 1973.

The Board finds that the Veteran's service records directly contradict his testimony that he served in Vietnam, in combat operations and involving exposure to the blood of wounded soldiers.  Additionally, the Board finds that the Veteran's service records reflect that the Veteran experienced psychiatric-type symptoms during service with dissociative features and difficulties distinguishing reality from fantasy in a manner that renders his testimony regarding the details of such service to be unreliable and non-credible.  Indeed, post-service medical evidence also includes an October 1943 VA examination report showing a neuropsychiatrist's impression of "a borderline or mild schizophrenia, in remission."

The reliable credibility of the Veteran's post-service testimony is further reduced by additional inconsistency and contradiction of statements he made during service.  For instance, the Board notes that the Veteran's June 2005 written statement asserted that "I have not in the pass [sic], nor present, or future, indulged in drug abuse."  However, as discussed the above, the Veteran is documented to have stated otherwise during his active duty military service.

The Veteran and his widow have each suggested that the Veteran's official records may have been falsified by authorities.  This contention is without any factual basis, and is insufficient to overcome a presumption of administrative regularity in the handling of his service records.  The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc. 272 U.S. 1, 14-15, 71 L. Ed. 131, 47 S. Ct. 1 (1926)).  See generally Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  Unless rebutted by clear evidence to the contrary, the Board shall presume that the Veteran's service records have not been falsified by government officials.

The Veteran's own statements concerning the occurrence of any events potentially pertinent to incurrence of liver disease during service were all made after he filed his claim of entitlement to monetary service-connection benefits for hepatitis.  Prior to that time, the Veteran discussed details of his military service at other disability examinations and repeatedly characterized his service details in a manner generally consistent with what is documented in his service records.  This is documented in an October 1973 VA psychiatric examination report, a February 1974 VA psychiatric examination report, and a July 1990 VA examination report which show the Veteran characterizing his service in some detail in a manner generally consistent with the service records; in February 1974 in particular he described his frustrations with his military service and characterized it in detail in a manner substantially consistent with what the service records reflect (other than revising downward the amount of acknowledged drug abuse history relative to what he acknowledged during service).  The Veteran described his aversion to "training to kill someone," his frustration with his service, and that he was injured in training exercises; there were no suggestions of any actual combat service or events consistent with the Veteran's later accounts of the character of his service (or, for that matter, no suggestion of any time stationed in Vietnam).

To the extent that the service records indicate a history of drug use that included during the time of his active duty military service, even if any such drug use involved features of the recognized risk factors for hepatitis C, the law prohibits service connection for a disease resulting from willful misconduct due to the abuse of illegal drugs.  38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. § 3.301(a).

The Board also notes that the Veteran's widow, in a June 2007 statement, contended that the Veteran "was admitted for gunshot wound where possible blood transfusion could have occurred."  The Board finds no evidence of any pertinent blood transfusion during the Veteran's service.  As the evidence of record contains no testimony reflecting firsthand knowledge of an event, and otherwise contains no persuasive documentation of such an event, the Board finds that no basis for a grant of service connection is raised by the alleged in-service "possible blood transfusion."

Some of the correspondence from the appellant and from her representative has suggested that the Veteran may have traveled to Vietnam while he was stationed in Okinawa, either on temporary 'TDY' duty assignments or on leave.  The appellant has also referred to a photograph submitted into evidence purportedly showing the Veteran standing in front of barrels allegedly containing Agent Orange in a location reportedly in Vietnam.  The appellant also argues that the fact that the Veteran was given a malaria vaccine may demonstrate that the Veteran was deployed to a tropical location, which the appellant argues indicates that the Veteran served in Vietnam.  However, no first-hand direct knowledge or persuasive indication of the validity of these assertions is presented, and no demonstrative corroboratory evidence of these assertions is otherwise presented.  Moreover, to the extent that such suggestions are based upon the appellant's belief in the Veteran's statements, the Board has already found such statements to be non-credible.  In any event, as alleged exposure to Agent Orange is not a key point of controversy in the basis for this decision, the contentions are not particularly pertinent without additional indications of actual occurrence of an event linked to incurrence of a liver disease or participation in combat.

The Veteran's brother submitted a written statement in February 2008 indicating that he believes that his brother served in Vietnam, but indicates that his only direct knowledge of such service was that he saw written orders sent to the Veteran referring to "(VN)."  However, this assertion is contrary to other service department information of record.  All available service records from the duration of the Veteran's service show no such assignment actually took place.  In any event, any such paperwork would not serve to demonstrate that the Veteran experienced any 


event relevant to incurrence of liver disease during service; the Board again notes that any hypothetical exposure to herbicides is not shown to be potentially pertinent to liver disease, so hypothetical service in Vietnam would not itself affect the outcome of this decision.

There is otherwise no evidence of record to support a finding that the Veteran's period of military service (of less than 10 months duration) otherwise involved any significant risk activities for contracting hepatitis, or that liver disease was otherwise incurred during or manifested during the Veteran's military service.  Again, this is the Board's finding even assuming, for the sake of the appellant's argument only, that the Veteran was exposed to herbicide agents during service.

There is no persuasive evidence in this case that the Veteran's liver disease was causally related to his active duty service.  To find as such would be speculative, and service connection may not be based on speculation.  In this case, there not an approximate balance of positive and negative evidence to which the reasonable doubt standard of proof applies. 38 C.F.R. § 3.102.

Thus, the Board finds that the preponderance of the evidence is against finding that the Veteran had any manifestation of liver disease during active duty service or otherwise had onset of such disease during active duty service.  Therefore, service connection for the cause of the Veteran's death (featuring diagnoses of liver disease) is not warranted on a direct basis.

Conclusion

The record presents no basis for a grant of service connection for the cause of the Veteran's death on any basis.  The most persuasive competent and probative evidence does not indicate a nexus between such service and any cause of the Veteran's death, including with consideration of any hypothetical exposure to herbicide agents.

The Veteran's service treatment records are negative for any findings or diagnosis of the pertinent liver diseases; hence, such disability was not shown in service.  Moreover, liver disease was not manifested many years following separation from service, and, therefore, there is no basis for a grant of service connection as a chronic disease presumed to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  The Board also points out that the passage of many years -here, two decades- between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).

Further, there is no medical opinion linking the liver diseases diagnosed many years post-service to service or any incident thereof, to include alleged Agent Orange exposure therein.  Insofar as the appellant and/or her representative asserts that the Veteran's liver disabilities were related to his service, again, as laypersons not shown to have appropriate medical training and expertise, neither is competent to offer an opinion on the medical matter of whether the Veteran's liver diagnoses were related to his period of service.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Thus, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent probative evidence supports the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56.

In reaching this decision, the Board has reviewed the entirety of the evidence of record but finds that there is no other evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issue on appeal.  The Board acknowledges that the claims file contains a quantity of other documents, including medical records referring to the Veteran's pertinent disabilities (without etiology opinions), but none of the information in these records substantially supports the claim on appeal or otherwise contradicts the evidence deemed to be most probative in the discussion above.

Here, the evidence does not support finding that the causes of the Veteran's death were related to his military service.  No medical professional has provided any opinion indicating that any cause of the Veteran's death was related to his military service.  None of the Veteran's post-service medical records indicate that any pertinent disability was related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the appellant concerning the Veteran's continuity of symptoms after service does not provide a persuasive basis to award service connection in this case.  To the extent that the Veteran's statements may have suggested that he experienced a continuity of allegedly pertinent stomach symptoms from the time of service, the Board has found that the appellant's (and the Veteran's) uncorroborated testimony is unreliable and non-credible in this case, medical records from service and proximately following service (including medical records associated with claims for service-connected disability benefits during the Veteran's lifetime) do not reveal any pertinent symptoms, and no competent evidence suggests that any such claimed symptoms were manifestations of chronic liver disease.  The contemporaneous records otherwise show no suggestion of pertinent problems during service.  Thus, with regard to any claimed continuity of symptoms since service, the Board finds that such assertions are not credible.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for the pertinent chronic disability for many years after service, is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of liver disease, (2) the first evidence of the pertinent liver diagnoses is not shown until two decades after service, and (3) the medical evidence of record fails to relate any pertinent liver disease to active service, the Board finds that the statements of record suggesting continuity of symptomatology do not establish continuity of symptomatology pertinent to this appeal.

Additionally, because the Veteran was not diagnosed with any pertinent liver disease (such as liver cancer) within one year of separation of service, there is no presumption that a liver disease was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the appellant's belief that the cause of the Veteran's death was related to his military service.  However, there is no evidence of record showing that the appellant has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1).  Consequently, the appellant's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between military service and the pertinent disabilities diagnosed two decades after service requires specialized training, and may therefore not be established by lay opinions on etiology.

The Board observes that the appellant in this case does not appear to be testifying that there were lay observable symptoms of liver disease continuously; her February 2009 written statement expressed that she believes "you would not find any complaints, treatments, or diagnosis for liver diseases [in the service records], because the disease lays dormant in the liver and does not manifest until several years later after exposure."  This statement strongly suggests that the appellant does not contend that she observed active liver disease from the conclusion of the Veteran's military service, as the statement reflects that she believes the disease was dormant at that time.

As the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death, the benefit-of-the-doubt rule does not apply, and the claim of entitlement to service connection for the cause of the Veteran's death is denied.  See 38 U.S.C.A § 5107.



ORDER

Entitlement to service connection for the cause of the Veteran's death is not warranted.  The appeal is denied.


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


